Exhibit 99.1 BAYTEX ENERGY CORP. Annual Meeting of Shareholders held on May 15, 2012 Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations This report sets forth a brief description of each matter which was voted upon at the Annual Meeting of holders of common shares of Baytex Energy Corp. ("Baytex") held on May 15, 2012 (the "Meeting") and the outcome of the vote.A detailed description of the business of the Meeting is contained in the Information Circular – Proxy Statement of Baytex dated March30, 2012 (the "Information Circular"). An aggregate of 79,259,455 common shares of Baytex (being 66.66% of the common shares eligible to be voted at the Meeting) were represented at the Meeting. The vote on each matter was conducted by way of show of hands, except for matter #2 on which the votes were conducted by ballot.The manner in which the proxies were voted or ballots cast, as applicable, in respect of each matter is set out below. 1. Ordinary resolution to approve fixing the number of directors of Baytex to be elected at the Meeting at seven. Votes For Votes Against # % # % 2. Ordinary resolution to approve the selection of the following seven nominees to serve as directors of Baytex for the ensuing year, or until their successors are duly elected or appointed, as described in the Information Circular. Name of Nominee Votes For Votes Withheld # % # % John A. Brussa Raymond T. Chan Edward Chwyl Naveen Dargan R.E.T. (Rusty) Goepel Gregory K. Melchin Dale O. Shwed 3. Ordinary resolution to approve the appointment of Deloitte & Touche LLP, Chartered Accountants, as auditors of Baytex for the ensuing year and to authorize the directors of Baytex to fix their remuneration. Votes For Votes Withheld # % # % 2 4. Advisory resolution to accept the approach to executive compensation disclosed in the Information Circular. Votes For Votes Withheld # % # %
